Citation Nr: 1642229	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 28, 1972 to September 29, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin. 

The Veteran was scheduled for a Board video conference hearing in August 2015. He did not appear for this hearing and did not provide an explanation or ask that it be rescheduled. Therefore, his request for a Board hearing is deemed to have been withdrawn.


FINDING OF FACT

The Veteran does not have 90 days of active wartime service, and, thus, does not meet the threshold eligibility requirements for nonservice-connected pension.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension have not been met. 38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2. 3.6 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014);     38 C.F.R. § 3.159(b) (2015).

In connection with the claim decided herein, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  In addition, the VA has attempted to verify the dates of service that have been submitted by the Veteran.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of his claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Entitlement to Nonservice-Connected Pension

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As to the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes active duty as well as any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. See 38 C.F.R. § 3.6(a). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2. Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period. The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases. 

The threshold issue in this case is whether the Veteran has the requisite period of wartime service. If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed. However, if the Veteran does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue, in adjudicating the claim for nonservice-connected pension.

The record establishes that the Veteran served on active duty from July 28, 1972 to September 29, 1972.  This service was rendered during a statutory time of war, namely the Vietnam War.  However, the Veteran's service did not total 90 days or more.  The dates of the Veteran's service are supported by his DD-214, a September 1972 Aptitude Board Report Cover Sheet indicating that he would be discharged on September 29, 1972, military personnel records indicating that he was discharged on September 29, 1972, and a September 1972 letter to the Veteran's parents indicating that he would be discharged from service on September 29, 1972.  Numerous Personnel Information Exchange Systems (PIES) requests have been submitted to the appropriate service departments seeking verification of the Veterans periods of service, but only the service in the United States Marine Corps from July 28, 1972 to September 29, 1972 has been verified.  

The Board notes that the Veteran has submitted various claims that he served for at least 90 days.  VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, as the Board must rely on a service department document or verification to verify service, it is unable to find that the Veteran had any service other than the verified service from July 28, 1972 to September 29, 1972.  The Veteran's contentions in this regard are therefore without merit.

Thus, the only probative evidence of record indicates that the Veteran had less than 90 days of wartime service.  The legal authority governing eligibility for VA pension benefits is clear and specific, and the Board is bound by such authority.  As the Veteran does not meet the threshold eligibility requirement for award of nonservice-connected pension, he cannot establish entitlement to such benefit. Therefore, the claim on appeal must be denied as it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


